Name: Commission Regulation (EC) No 211/94 of 31 January 1994 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  teaching
 Date Published: nan

 Avis juridique important|31994R0211Commission Regulation (EC) No 211/94 of 31 January 1994 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren Official Journal L 027 , 01/02/1994 P. 0037 - 0037 Finnish special edition: Chapter 3 Volume 56 P. 0003 Swedish special edition: Chapter 3 Volume 56 P. 0003 COMMISSION REGULATION (EC) No 211/94 of 31 January 1994 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildrenTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 2071/92 (2), and in particular Article 26 (4) thereof, Having regard to Council Regulation (EEC) No 1842/83 of 30 June 1983 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren (3), as last amended by Regulation (EEC) No 2748/93 (4), and in particular Article 2 (1) thereof, Whereas the Annex to Commission Regulation (EC) No 3392/93 of 10 December 1993 (5) lists the milk products eligible for Community school milk aid; whereas, in certain regions of the Community, a system has developed for the supply of untreated whole milk to schools in those regions, where the supply of heat-treated milk is not guaranteed; whereas it is considered necessary, therefore, to extend the scope of the aforementioned Regulation to cover untreated whole milk; whereas, in order to ensure continuity of distribution, this amendment should be made effective as from 1 January 1994, the date of entry into force of that Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 3392/93 is hereby amended as follows: 1. In Article 2 (1), 'categories III to VI' are replaced by 'categories III to VII'; 2. In Article 4 (1) (a), 'category I' is replaced by 'categories I and VII'; 3. The following is added to the Annex thereto: 'Category VII Whole milk, untreated'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 215, 30. 7. 1992, p. 64. (3) OJ No L 183, 7. 7. 1983, p. 1. (4) OJ No L 249, 7. 10. 1993, p. 1. (5) OJ No L 306, 11. 12. 1993, p. 27.